    Case 4:19-cv-01947-MWB-MA Document 16 Filed 10/30/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES F. SINKOVITZ,                                No. 4:19-CV-01947

           Petitioner,                             (Judge Brann)

     v.

SUPERINTENDENT GEORGE
MILLER, et al.,

          Respondents.

                                    ORDER

                              OCTOBER 30, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Petitioner’s petition for writ of habeas corpus pursuant to 28 U.S.C. §
          2254, Doc. 1, is DISMISSED WITHOUT PREJUDICE as untimely;

    2.    Petitioner’s motion for issuance of a decision, Doc. 14, is DENIED AS
          MOOT;

    3.    Petitioner shall have thirty (30) days from the date of this Order to
          present the Court with any argument he cares to advance regarding
          equitable tolling. Failure to do so shall result in the Petition being
          dismissed with prejudice; and

    4.    A certificate of appealability shall not issue.

                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge
